Citation Nr: 0030281	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified active military service from May 
1955 to October 1956 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

The veteran was not discharged because of a service-connected 
disability and does not have verifiable service for a 
continuous 90-day period during a time of war or for two 
separate periods of service during a time of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to a nonservice-connected 
pension is precluded by law.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. §§ 3.2, 3.3 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he served in the military from 
January 1953 to March 1955.  He maintains that this period of 
service entitles him to nonservice-connected pension 
benefits.  

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. § 3.3 (1999). 

Subsection (j) states:

A veteran meets the service requirements 
of this section if such veteran served in 
the active military, naval, or air 
service - (1) for ninety days or more 
during a period of war; (2) during a 
period of war and was discharged or 
released from such service for a service-
connected disability; (3) for a period of 
ninety consecutive days or more and such 
period began or ended during a period of 
war; or (4) for an aggregate of ninety 
days or more in two or more separate 
periods of service during more than one 
period of war.

38 U.S.C.A. § 1521(j)(1)-(4) (West 1991); see 38 C.F.R. 
§ 3.3(a) (1999).

As is evident from the above statute, any veteran seeking a 
nonservice-connected pension must have served during a 
"period of war."  For VA benefits purposes, the term "period 
of war" is defined as "the Spanish-American War, the Mexican 
border period, World War I, World War II, the Korean 
conflict, the Vietnam era, [and] the Persian Gulf War." 
38 U.S.C.A. § 101(11) (West 1991); 38 C.F.R. §§ 3.1(f), 3.2 
(1999).  The "Korean conflict" means the "period beginning on 
June 27, 1950 and ending on January 31, 1955". 38 U.S.C.A. 
§ 101(9); 38 C.F.R. § 3.2(e).  The "Vietnam era" means the 
"period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period"; it means "the period beginning 
on August 5, 1964, and ending on May 7, 1975, in all other 
cases." 38 U.S.C.A. § 101(29) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.2(f) (1999)

The Board notes that there are no service medical records 
available as they are reported to have been destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
Thus, collateral records assume an even greater importance 
than might otherwise be the case were the service medical 
records available.  Moreover, since the service medical 
records are missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).

A review of the record demonstrates that in May 1995, the RO 
requested service verification for the veteran.  Later that 
month, NPRC, responding to the RO's request, indicated that 
the veteran had verifiable military service from May 1955 to 
October 1956.  NPRC further noted that there were no records 
on file and that the veteran's records may have been 
destroyed in the July 1973 fire at their facility.

In November 1996, the RO again requested service medical 
records for the veteran.  In response to the RO's request, 
NPRC, in January 1997, again stated that there were no 
service medical records relating to the veteran and that they 
may have been destroyed in the July 1973 fire.  

In December 1998, the veteran requested nonservice-connected 
pension benefits.  In January 1999, the RO denied nonservice-
connected pension, concluding that the veteran did not have 
qualifying service to receive such benefits.  

In his February 1999 notice of disagreement, the veteran 
stated that he was in the U. S. Army from January 1953 to 
October 1956.  He indicated that he did not know why his 
records were not available but that he did know where he had 
been and when he had been there.  He requested a hearing 
before a hearing officer at the RO.

In August 1999, the veteran appeared for the requested 
hearing.  The veteran testified that he volunteered for the 
U. S. Army in Albuquerque, New Mexico, in January 1953.  He 
stated that he did his basic training in Fort Ord, CA and 
completed his basic training in February 1953.  Thereafter, 
he was sent to Fort Lewis, Washington.  The veteran indicated 
that he was shipped out of Seattle to Yokohama, Japan and 
that after two weeks in Japan, orders were recut for Korea.  
He further stated that he could not remember the name of the 
troop ship.

The veteran testified that he arrived in Inchon in either the 
last week of March or first week in April.  He indicated that 
the majority of his tour of duty was spent in the Seoul area 
and that he was attached part-time to the 24th Infantry and 
then the 8th Army.  He noted that he could not remember the 
specific unit he was in while attached to the 8th Army.  He 
further testified that he thought he was attached to the Army 
Corp of Engineers but that he spent the biggest part of his 
time driving a truck or jeep.  He noted that he could not 
remember his MOS.  The veteran reported that he was in Korea 
until March 1955.  He also testified that he attended flight 
school from August 1954 to January 1955 while in Korea.  He 
noted that he was discharged shortly after completing the 
school.  

The veteran testified that he was 17 at the time of discharge 
and that he was 15 at the time he entered service in January 
1953.  He stated that his father put together enough 
paperwork, including a phony birth certificate, to satisfy 
the enlistment board.  He noted that his mother had him 
tracked down through the Red Cross as she told them that he 
was underage.

The veteran testified that he knew that his records may have 
been destroyed in the 1973 fire.  He also stated that it was 
his belief that the records covering the period from January 
1953 to March 1955 may have been expunged due to his having 
been underage at the time he entered service.

The veteran further indicated that he returned to service in 
May 1955.  He noted that he entered from Albuquerque and was 
discharged from the Oakland Terminal for both periods of 
service.  The veteran also testified that he had been seen at 
an aid station in May 1955 for a flesh shrapnel wound and 
that he was hospitalized with pneumonia three days later due 
to the freezing temperatures.  He further indicated that he 
was hospitalized with the flu in February 1956.  At a later 
point in the hearing, the veteran testified that the shrapnel 
flesh wound and pneumonia occurred in May 1953 and not in May 
1955.

Following the veteran's August 1999 hearing, the RO attempted 
to obtain copies of medical records reported by the veteran 
at the time of the hearing.  The RO indicated that the 
veteran was treated for pneumonia in May 1953 at the 121st 
ASCOM hospital in Inchon, Korea, and for the flu in February 
1956 at the same hospital.  The RO also attached a 
certificate of service and a 13055 Form.  It further 
requested that NPRC check for any records verifying service 
prior to May 1955.  In response to the RO's request, NPRC 
indicated that it needed the veteran's "comp.org. assig." 

In September 1999, the RO sent the veteran a letter 
indicating that NPRC needed to know the company, 
organization, or assignment (or Company, Battalion, and 
Regiment) that he was assigned to while he was receiving 
treatment at the 121st ASCOM hospital in Inchon, Korea.  To 
date, the veteran has not responded to this request.  

As previously noted, basic eligibility for pension benefits 
exists when a veteran had active service of 90 days or more 
during a period of war; had active service during a period of 
war and was discharged or released from such service for a 
service-connected disability; for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(1999).  VA determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (1999); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the veteran had verified military service from 
May 1955 to October 1956.  The Board further notes that the 
RO has attempted to verify additional military service 
reported by the veteran on three separate occasions.  These 
attempts have proved to be unsuccessful. 

Although the veteran provided extensive testimony as to his 
reported first period of service, he was unable to provide 
specifics as to where he was assigned during his reported 
first period of service.  Moreover, the veteran has not 
responded to the RO's September 1999 request that he provide 
information as to the company, organization, or assignment 
(or Company, Battalion, and Regiment) that he was assigned to 
while receiving treatment at the 121st ASCOM hospital in 
Inchon, Korea..  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist a 
claimant is not a one-way street and that if a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Under recently adopted legislation VA must continue to seek 
records from a Federal department or agency until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  In this case the 
pertinent Federal agency has reported that additional service 
medical records do not exist, and that it is unable to find 
any evidence that the veteran had wartime service.  VA has 
exhausted all possible avenues in attempting to obtain 
additional information with regard to the veteran's claim.  
The veteran has only one verifiable period of service, which 
is not during a period of wartime service.  Therefore, the 
Board has no alternative but to deny the veteran's appeal as 
he does not meet the legal criteria for eligibility for a 
nonservice-connected pension.


ORDER

Entitlement to a nonservice-connected pension is denied




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

